DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 4, 8, 11, 18, and 19 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Zhao et al (US 10,284,866) in view of Lim et al (US 2020/0413069), teaches a method of decoding a video, the method comprising: determining a reference sample line index of a current block; deriving an intra prediction mode of the current block; comparing the intra prediction mode of the current block with a threshold value; and when the intra prediction mode is less than the threshold value and the current block has a non-square shape whose a width is greater than a height, modifying the intra prediction mode of the current block to a wide angle intra prediction mode by adding a first pre-defined value to the intra prediction mode, wherein the wide angle intra prediction mode has an angle greater than that of a top-right diagonal intra prediction mode, wherein the threshold value is adaptively determined based on a ratio of the width and the height of the current block, wherein the first pre-defined value is 65, wherein the intra prediction mode of the current block is derived based on an MPM (Most Probable Mode) flag signaled via a bitstream, wherein the intra prediction mode of the current block is derived from MPM candidates or a default mode in response to the MPM flag equal to a first value and the intra prediction mode of the current block is not derived from the MPM candidates and the default mode in response to the MPM flag equal to a second value, wherein, in response to the MPM .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487